Exhibit 10.1


Execution Version
SIXTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 23, 2018 (this “Amendment”), is by and among Commercial Metals
Company, a Delaware corporation (the “Company”), CMC International Finance S.à
r.l., a company organized and existing under the laws of Luxembourg as a société
à responsabilité limitée (the “Foreign Borrower”) (the Company, together with
the Foreign Borrower, collectively, the “Borrowers”), the lending institutions
party hereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders party to that certain
Credit Agreement, dated as of June 26, 2014 (as amended, supplemented, and
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”), by and among the Borrowers, the lending institutions party thereto
(the “Lenders”) and the Administrative Agent. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to make certain revisions to the terms and conditions of the Credit
Agreement as specifically set forth in this Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrowers, the Lenders and the Administrative Agent hereby
agree as follows:
§1.Amendments to Credit Agreement.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to any
Borrower, its respective Subsidiaries or Affiliates in jurisdictions in which
the Company or any Material Subsidiary is domiciled or conducts business,
related to terrorism financing or money laundering, including any applicable
provision of the Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§
1818(s), 1820(b) and 1951-1959).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Fitch” means Fitch Group, Inc. and any successor thereto.




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------




“Foreign Borrower Replacement Date” means that date that (a) CMC International
Finance S.à r.l. irrevocably and unconditionally assigns all of its rights and
obligations under this Agreement and the other Loan Documents to the Successor
Foreign Borrower and (b) the Successor Foreign Borrower irrevocably and
unconditionally assumes all of CMC International Finance S.à r.l.’s obligations
under this Agreement and the other Loan Documents.
“Investment Grade Rating” means a Debt Rating of the Company equal to or more
favorable than (i) Baa3 from Moody’s, (ii) BBB- from S&P, or (iii) BBB- from
Fitch.
“LIBOR Screen Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.08.
“Rating Agency” means each of S&P, Moody’s and Fitch.
“Scheduled Unavailability Date” has the meaning specified in Section 3.08.
“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of October 23, 2018, among the Company, the Foreign Borrower, the Lenders and
Bank of America, N.A., as Administrative Agent.
“Sixth Amendment Effective Date” means the date that all of the conditions to
effectiveness set forth in Section 2 of the Sixth Amendment are met.
“Successor Foreign Borrower” means a Luxembourg entity that irrevocably and
unconditionally assumes all of CMC International Finance S.à r.l.’s obligations
under this Agreement and the other Loan Documents in accordance with Section
2.19.
(b)    The definition of “Applicable Designee” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:
“Applicable Designee” means any Affiliate of a Lender (including the Swing Line
Lender) designated thereby from time to time by written notice to and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) to lend all or any portion of such Lenders’ Applicable
Percentage of Borrowings under this Agreement; provided that no such designation
shall relieve such Lender from its obligations to provide any portion of a
Borrowing required to be provided by such Lender hereunder. Schedule 1.01(a)
sets forth the Applicable Designee of each Lender as of the Sixth Amendment
Effective Date.
(c)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------




“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s/Fitch
Commitment Fee
Eurocurrency Rate
Base Rate
Performance Letters of Credit
Non-Performance Letters of Credit
Daily Floating LIBOR Rate
1
≥ BBB / Baa2 / BBB
0.200%
1.000%
0.000%
0.650%
2
BBB- / Baa3 / BBB-
0.250%
1.250%
0.250%
0.825%
3
BB+ / Ba1 / BB+
0.300%
1.500%
0.500%
1.000%
4
BB / Ba2 / BB
0.350%
1.750%
0.750%
1.200%
5
< BB / Ba2 / BB
0.400%
2.000%
1.000%
1.400%



“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch, respectively, of the Company’s
non-credit-enhanced, senior unsecured long-term debt (collectively, the “Debt
Ratings”); provided that (a) if S&P, Moody’s and Fitch each have in effect a
rating, but such ratings are not all at the same level, and (i) two of the
ratings are at the same level, the Pricing Level shall be determined by
reference to the two ratings at the same level or (ii) each of the three ratings
fall within different levels, the Pricing Level shall be determined by reference
to the middle level, (b) if only two of S&P, Moody’s and Fitch shall have in
effect a Debt Rating and (i) such Debt Ratings are at the same level, the
Pricing Level shall be determined by reference to such level, (ii) such Debt
Ratings are at different levels and separated by one level, the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest) or (iii) such Debt Ratings are at different levels and separated by
more than one level, the Pricing Level that is one level lower than the Pricing
Level of the higher Debt Rating shall apply, (c) if only one of S&P, Moody’s and
Fitch shall have in effect a Debt Rating, the Pricing Level that is one level
lower than that of such Debt Rating shall apply; and (d) if the Company does not
have any Debt Rating, Pricing Level 5 shall apply.
Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, on the date of
such public announcement and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------




commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.
(d)    The definition of “Collateral Event” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:
“Collateral Event” means the occurrence of any of the following:
(1) if the Company has a Debt Rating from each of S&P, Moody’s and Fitch and
only one or none of such Debt Ratings is an Investment Grade Rating, or
(2) if the Company has a Debt Rating from only two of S&P, Moody’s and Fitch:
(a) both of such Debt Ratings are lower than an Investment Grade Rating, or (b)
either (i) the S&P Debt Rating or the Fitch Debt Rating are BB or lower or
(ii) the Moody’s Debt Rating is Ba2 or lower, or
(3) if the Company has a Debt Rating from only one of S&P, Moody’s or Fitch: if
(a) the available Debt Rating is S&P, the S&P Debt Rating is BBB- or lower,
(b) the available Debt Rating is Moody’s, the Moody’s Debt Rating is Baa3 or
lower or (c) the available Debt Rating is Fitch, the Fitch Debt Rating is BBB-
or lower, or
(4) the Company has no S&P Debt Rating, Moody’s Debt Rating or Fitch Debt
Rating.
(e)    The definition of “Collateral Release Event” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated to read as follows:
“Collateral Release Event” means satisfaction of the following conditions:
(a) (1) if the Company has a Debt Rating from each of S&P, Moody’s and Fitch,
two or more of the Rating Agencies maintain an Investment Grade Rating, or
(2) if the Company has a Debt Rating from only two of S&P, Moody’s and Fitch:
either (i)  both Debt Ratings are Investment Grade Ratings, or (ii) one such
Debt Rating is an Investment Grade Rating and the other Debt Rating as assigned
by S&P, Moody’s, or Fitch is not below BB+, Ba1, or BB+ respectively, or
(3) if the Company has a Debt Rating from only one of S&P, Moody’s or Fitch: if
(i) the available Debt Rating is S&P, the S&P Debt Rating is BBB or higher,
(ii) the available Debt Rating is Moody’s, the Moody’s Debt Rating is Baa2 or
higher or (iii) the available Debt Rating is Fitch, the Fitch Debt Rating is BBB
or higher,
(b) no Default exists, and
(c) the Administrative Agent’s receipt of a certificate from the Company’s chief
financial officer or treasurer certifying to the foregoing.




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------




(f)    The definition of “Eligible Currency” set forth in Section 1.01 of the
Credit Agreement is hereby amended to replace the term “Alterative” contained
therein with term “Alternative”.
(g)    The definition of “Foreign Borrower” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:
“Foreign Borrower” means (a) CMC International Finance S.à r.l., a company
organized and existing under the laws of Luxembourg as a société à
responsabilité limitée or (b) so long as the conditions set forth in Section
2.19 are satisfied as of the Foreign Borrower Replacement Date, the Successor
Foreign Borrower.
(h)    Section 1.02 of the Credit Agreement is hereby amended to add a new
subsection (d) thereto to read as follows:
(d)    With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document, any reference to
“Bank of America Merrill Lynch International Limited” is a reference to its
successor in title Bank of America Merrill Lynch International Designated
Activity Company (including, without limitation, its branches) pursuant to and
with effect from the merger between Bank of America Merrill Lynch International
Limited and Bank of America Merrill Lynch International Designated Activity
Company that takes effect in accordance with Chapter II, Title II of Directive
(EU) 2017/1132 (which repeals and codifies the Cross-Border Mergers Directive
(2005/56/EC)) as implemented in the United Kingdom and Ireland. Notwithstanding
anything to the contrary in any Loan Document, a transfer of rights and
obligations from Bank of America Merrill Lynch International Limited to Bank of
America Merrill Lynch International Designated Activity Company pursuant to such
merger shall be permitted.
(i)    Article II of the Credit Agreement is hereby amended by adding a new
Section 2.19 thereto to read as follows:
2.19    Successor Foreign Borrower.
Notwithstanding anything set forth in Section 7.04 and Section 11.06(a) to the
contrary, upon at least five (5) Business Days prior written notice to the
Administrative Agent and the Lenders, CMC International Finance S.à r.l. may
assign all of its rights and obligations hereunder and be replaced as the
Foreign Borrower by an entity that assumes all of CMC International Finance S.à
r.l.’s obligations under this Agreement and the other Loan Documents so long as
each of the following conditions are satisfied on or prior to the Foreign
Borrower Replacement Date:
(a)    The Successor Foreign Borrower shall be organized and existing under the
laws of Luxembourg.
(b)    The Foreign Guarantor shall continue to be a direct Subsidiary of the
Successor Foreign Borrower and the Foreign Guaranty shall not be affected by the




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------




Successor Foreign Borrower’s assumption all of CMC International Finance S.à
r.l.’s obligations under this Agreement.
(c)    CMC International Finance S.à R.L. and the Successor Foreign Borrower
shall execute and deliver to the Administrative Agent an assumption, assignment
and ratification agreement in form and substance satisfactory to the
Administrative Agent.
(d)    The Administrative Agent shall have received the following each properly
executed by a Responsible Officer of the Successor Foreign Borrower and in form
and substance satisfactory to the Administrative Agent:
(i)    Notes executed by the Successor Foreign Borrower in favor of each Lender
that has requested a Note;
(ii)    such certificates, resolutions or other action, incumbency certificates
and/or other certificates of the Responsible Officer, secretary or assistant
secretary (or other individuals performing similar functions) of the Successor
Foreign Borrower evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the
Successor Foreign Borrower is a party;
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Successor Foreign Borrower is duly
organized or formed, and is validly existing, in good standing or the equivalent
thereof (to the extent applicable) and qualified to engage in business in its
jurisdiction of incorporation or organization;
(iv)    a favorable opinion of special counsel to the Successor Foreign Borrower
in Luxembourg, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request;
(v)    a certificate of a Responsible Officer of the Successor Foreign Borrower
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Successor Foreign
Borrower and the validity against the Successor Foreign Borrower of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
(vi)    a certificate for each of the Company and the Successor Foreign
Borrower, as applicable, signed by a Responsible Officer thereof certifying (A)
no Default or Event of Default has occurred and is continuing and (B) that there
has been no event or circumstance since the date of the




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------




Audited Financial Statements that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect;
(vii)    updated schedules to the Loan Documents if, and as, requested by the
Administrative Agent, and
(viii)    such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
(e)    Upon the reasonable request of any Lender made prior to the Foreign
Borrower Replacement Date, the Successor Foreign Borrower shall have provided to
such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and Anti-Money-Laundering Laws, including, without
limitation, the Act.
(f)    At least three (3) Business Days prior to the Foreign Borrower
Replacement Date, if the Successor Foreign Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, such Successor Foreign
Borrower shall have provided, to each Lender that so requests, information
required to complete a Beneficial Ownership Certification in relation to such
Borrower and will provide such Beneficial Ownership Certification executed by
such Successor Foreign Borrower on the Foreign Borrower Replacement Date.
Notwithstanding anything set forth in Section 11.01 to the contrary, any waiver,
consent or other amendment to any term or provision of this Agreement and the
Exhibits hereto necessary or advisable to effectuate the intent of this Section
2.19 to allow for a Successor Foreign Borrower shall be effective when executed
by the Administrative Agent and the Borrowers.
(j)    Article III of the Credit Agreement is hereby amended by adding a new
Section 3.08 thereto to read as follows:
Section 3.08    LIBOR Successor Rate. Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Company) that the Company or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------




has made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrowers may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.  
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. For the avoidance of doubt, the same process for
determining a LIBOR Successor Rate set forth in this section shall be repeated,
as necessary and practicable, for any LIBOR Quoted




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------




Currency for which the criteria set forth in clauses (i), (ii) or (iii) above
has occurred.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
(k)    Section 5.05 of the Credit Agreement is hereby amended to add a new
subsection (d) thereto to read as follows:
(d)    The information included in the Beneficial Ownership Certification most
recently provided to each Lender, if applicable, is true and correct in all
respects.
(l)    The last two sentences of Section 5.21 of the Credit Agreement are hereby
amended to read as follows:
The proceeds of any Credit Extension will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or in any other manner
will result in violation of any Person of Sanctions, anti-terrorism or
Anti-Corruption Laws, or Anti-Money Laundering Laws that would constitute a
violation of applicable Laws. Each Loan Party and its Subsidiaries and, to their
knowledge, each of their Related Parties have conducted their separate business
in compliance with Anti-Corruption Laws and Anti-Money Laundering Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws in all material respects.




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------




(m)    Section 6.02 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of subsection (c) thereof, (ii) replace “.” at the end of
subsection (d) thereof and substitute “; and” in lieu thereof and (iii) add a
new subsection (e) thereto to read as follows:
(e)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and Anti‑Money
Laundering Laws, including, without limitation, the Act and the Beneficial
Ownership Regulation.
(n)    Clause (d) to Section 6.03 of the Credit Agreement is hereby amended and
restated to read as follows:
(d)    of any announcement by Moody’s, S&P or Fitch of any change in a Debt
Rating.
(o)    Section 6.16 of the Credit Agreement is hereby amended and restated to
read as follows:
6.16    Corporate Ratings. Use commercially reasonable efforts to maintain at
all times a Debt Rating from at least two of the following three rating
agencies: Moody’s, S&P and Fitch (or, if one of the ratings is not available or
cannot be obtained by using commercially reasonable efforts, use commercially
reasonable efforts to obtain a similar type rating from another rating agency
reasonably acceptable to the Administrative Agent).
(p)    Section 6.19 of the Credit Agreement is hereby amended and restated to
read as follows:
6.19    Anti-Money Laundering Laws; Anti-Corruption Laws. (a) Conduct its
business in compliance with (i) Anti-Money Laundering Laws and other similar
anti-money laundering Laws and legislation in other jurisdictions in which the
Company or any such Material Subsidiary is domiciled or conducts business and
(ii) Anti-Corruption Laws and other similar anti‑corruption Laws and legislation
in other jurisdictions in which the Company or any such Material Subsidiary is
domiciled or conducts business, and (b) maintain policies and procedures
designed to promote and achieve compliance with such Laws and legislation.
(q)    Section 7.03 of the Credit Agreement is hereby amended to (i) delete
“and” at the end of clause (m) thereof, (ii) replace “.” at the end of
subsection (n) thereof and substitute “; and” in lieu thereof and (iii) renumber
the following subsection (n) as subsection (o).
(r)    Section 7.18 of the Credit Agreement is hereby amended to read as
follows:
7.18    Anti-Money Laundering Laws; Anti-Corruption Laws. The Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly use




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------




any Credit Extension or the proceeds of any Credit Extension for any purpose
which would breach any (a) Anti‑Money Laundering Laws and other similar
anti‑money laundering Laws and legislation in other jurisdictions in which the
Company or any such Subsidiary is domiciled or conducts business and (b)
Anti‑Corruption Laws and other similar anti-corruption Laws and legislation in
other jurisdictions in which the Company or any such Subsidiary is domiciled or
conducts business.
(s)    Amendment to Restate Schedule 1.01(a). Schedule 1.01(a) to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 1.01(a).
§2.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:
(a)    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrowers, each Guarantor
and each Lender;
(b)    the Administrative Agent shall have received a (i) certified resolution
of the Company authorizing the execution, delivery and performance of this
Amendment, and (ii) a certified resolution of the Foreign Borrower authorizing
the execution, delivery and performance of this Amendment;
(c)    the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all incumbency certificates, certificates of no
default, and such other certificates and documents as reasonably requested by
the Administrative Agent;
(d)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Amendment;
(e)    the Borrowers shall have paid all reasonable invoiced fees and expenses
of the Administrative Agent’s counsel, Greenberg Traurig LLP;
(f)    upon the reasonable request of any Lender made prior to the date hereof,
the Borrowers shall have provided to such Lender, and such Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and Anti-Money Laundering
Laws, including, without limitation, the Act;
(g)    any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have provided, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower; and
(h)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------




§3.    Representations and Warranties. The Borrowers represent and warrant to
the Administrative Agent and the Lenders as follows:
(a)    the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that a representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of this Amendment, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that the representations contained in Section 5.05(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) of the Credit Agreement, respectively;
(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(c)    (i) the Borrowers have full power and authority to execute and deliver
this Amendment and (ii) this Amendment has been duly executed and delivered by
the Company and the Foreign Borrower, as the case may be, and (iii) this
Amendment and the Credit Agreement, as amended hereby, constitute the legal,
valid and binding obligations of the Company and the Foreign Borrower, as the
case may be, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);
(d)    neither the execution, delivery and performance of this Amendment or the
Credit Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will violate any Law or conflict with any
Organization Documents of either Borrower, or any indenture, agreement or other
instrument to which either Borrower or any of its property is subject; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by either Borrower of
this Amendment or (ii) the acknowledgement by any Guarantor of this Amendment.
§4.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect. Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of the Borrowers, or of any other Person
under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------




or future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.
§5.    Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrowers of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Domestic Guaranty or Foreign Guaranty, as
applicable, are not released, diminished, waived or modified, impaired or
affected in any manner by this Amendment or any of the provisions contemplated
herein, (c) ratifies and confirms its obligations under its Domestic Guaranty or
Foreign Guaranty, as applicable, and (d) acknowledges and agrees that it has no
claims or offsets against, or defenses or counterclaims to, its Domestic
Guaranty or Foreign Guaranty, as applicable.
§6.    Reference to the Credit Agreement.
(a)    Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as modified hereby. This Amendment
shall be a Loan Document.
(b)    The Credit Agreement, as modified herein, shall remain in full force and
effect and is hereby ratified and confirmed.
§7.    Costs, Expenses and Taxes. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).
§8.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
§9.    Governing Law; Binding Effect. This Amendment shall be deemed to be a
contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns. The provisions of
Section 11.15 of the Credit Agreement are incorporated herein mutatis mutandis.
§10.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.




SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------




§11.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.


[Remainder of Page Intentionally Left Blank]






SIXTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
COMMERCIAL METALS COMPANY,
as Borrower


By:    /s/ Paul Lawrence    
    Name: Paul Lawrence
    Title: Treasurer and Vice President
Financial Planning and Analysis


Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





CMC INTERNATIONAL FINANCE, S.Á R.L.,
as Borrower


By:    /s/ William M. Gooding    
    Name: William M. Gooding
    Title: Class B Manager


By:    /s/ Pieter Jan van der Meer    
    Name: Pieter Jan van der Meer
    Title: Class A Manager


Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Melissa Mullis    
    Name: Melissa Mullis
    Title: Assistant Vice President






Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Lender, L/C Issuer and Swingline Lender


By:    /s/ Allison W. Connally    
    Name: Allison W. Connally
    Title: Senior Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Lender and L/C Issuer


By:    /s/ Bradley Peters    
    Name: Bradley Peters
    Title: Director




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION


By:    /s/ Jonathan D. Beck    
    Name: Jonathan D. Beck
    Title: Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





COMPASS BANK


By:    /s/ Julia Barnhill    
    Name: Julia Barnhill
    Title: Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION


By:    /s/ Joseph McElhinney    
    Name: Joseph McElhinney
    Title: Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH


By:    /s/ Gabrielle Rossi    
    Name: Gabrielle Rossi
    Title: Vice President


By:    /s/ Tim Kūmpel    
    Name: Tim Kūmpel
    Title: Managing Director




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY



By:    /s/ Allen King    
    Name: Allen King
    Title: Senior Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





BMO HARRIS BANK N.A.


By:    /s/ Jason Deegan    
    Name: Jason Deegan
    Title: Vice President






Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




SANTANDER BANK, N.A.


By:    /s/ Andres Barbosa    
    Name: Andres Barbosa
    Title: Executive Director


SANTANDER BANK, N.A.


By:    /s/ Carolina Gutierrez    
    Name: Carolina Gutierrez
    Title: Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION


By:    /s/ Jonathan F. Lindvall    
    Name: Jonathan F. Lindvall
    Title: Senior Vice President




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION


By:    /s/ Scott Lorimen    
    Name: Scott Lorimen
    Title: Senior Director




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




FIFTH THIRD BANK


By:    /s/ Justin Brauer    
    Name: Justin Brauer
    Title: Director




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:


STRUCTURAL METALS, INC.
C M C STEEL FABRICATORS, INC.
SMI STEEL LLC
OWEN ELECTRIC STEEL COMPANY OF
SOUTH CAROLINA
SMI-OWEN STEEL COMPANY, INC.
OWEN INDUSTRIAL PRODUCTS, INC.
CMC STEEL OKLAHOMA, LLC




By:    /s/ Paul Lawrence            
Name:     Paul Lawrence
Title:     Treasurer




CMC GH, LLC


By:    /s/ Paul Kirkpatrick            
Name:     Paul Kirkpatrick
Title:     Secretary




CMC POLAND SP. Z O.O.


By:    /s/ Jerzy Kozicz            
Name: Jerzy Kozicz
Title: President of the Management Board    


By:    /s/ Tomasz Flak            
Name: Tomasz Flak
Title: Member of the Management Board    




Signature Page to Sixth Amendment to Fourth Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





SCHEDULE 1.01(a)


APPLICABLE DESIGNEE


Schedule 1.01(a) sets forth the Applicable Designee of each Lender as of the
Sixth Amendment Effective Date.
Lender of Record
Applicable Designee
Bank of America, N.A.
Bank of America Merrill Lynch International Limited


Registered address
2 King Edward Street
London EC1A 1HQ
United Kingdom


Operations contact details
26 Elmfield Road
Bromley, BR1 1WA
United Kingdom
Attention:  Kevin Gubb/Adi Khambata/ Loan Service
Tel:  +44 208 313 2655 / +44 208 695 3389
Fax:  +44 208 313 2140
emealoanoperations@baml.com







Schedule 1.01(a)